Case 5:21-cv-00082-TJM-M&L_Qreumpnt ex \dpled 01/25/24 Page 1 of 2
S

 

 

Coed \ Onfo-S doce Ce, STuchitee Cocfeg
Ledlen 558 So. Stake. Sh
\ oS \ OU Roswrke, ox P3209
\

 

To. Clee
US, Mbteles Covi potters Neurol
100 e. Clichs st
—Syeorre Vi 18214

 

(Le ‘ Rae - Se Ci U2 WS 6, 14GR /

frathetrowhes Team /infeamatatans Ta, waaay
€ Lad Su Ac) , :

 

 

\eal Cleak * -
Plocse File Ake hasdwhdter

Cav) Comat VN o-Ceutdpnive_ vo The hed
ce Cs “ar os Pe-se Lda choo

Th weve <& syack Meleate
Boke owt: Mu vniot Gra GaSe” Ia tg Vet een
Sv S YK need Waatth Ce Shot dye Head (Leleosa o&
‘> Ving each “Who Pe oy aay ok Mal sy alMMless,

 

 

Mat ida Aaddiles, s i. che everst (Le bracecd :

 

To), Geved MW. Milgeve

Che Releet Milo des

"BQ God DRL Qe,
nf C3AING

 
: HOR RR ,

 

KUSAX FOREVER X

 

ee - Th. C leek

BI '
( ‘ Cig uss ed Sroka. \\ he Covihete
, JOAN ML DOMURAD, CLERK Nolthet.) are x neu) fe
Lege \ a - d o. C\s
( aS |} JAN 5 202t ~ © We r

. , Sujfiacmse, > iV 7) @

 

 

 

 

 

wtf gAl ti shieiiiillive

 

 
